DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 4, the limitation “wherein an update acceptance prompt or alert notification includes a plurality of response options” renders the claim indefinite as it does not positively recite a method step. For purposes of examination the limitation will be interpreted as “displaying an update acceptance prompt or alert notification is provided which includes a plurality of response options”.
Regarding claim 6, the limitation “allowing an operator of the drilling site to modify the automatically adjusted drilling trajectory” renders the claim indefinite as it does not positively recite a method step. For purposes of examination the limitation will be interpreted as “wherein an operator of the drilling site modifies the automatically adjusted drilling trajectory”.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-10, 12-14, 16-18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Marsh (U.S. PGPub 2010/0332175) in view of Illfelder (U.S. PGPub 2008/0275648) and Boone (U.S. PGPub 2009/0090555).
Regarding claim 1, Marsh teaches a drilling method ([0001]) that comprises: collecting survey data at a drilling site ([0012]-[0014]); upon said collecting, automatically sending the survey data to a remote monitoring facility that automatically applies a correction to the survey data ([0015]-[0016], [0019], “field computer 202 a transmits its survey database, as new entries are entered, to ROC 114a”; [0020], “field computer 202 b and ROC 114 b have bi-directional database replication”; also see [0020]-[0022] further discussing sending survey data automatically) if the survey data is within a predetermined tolerance, wherein if the corrected survey data is outside of the predetermined tolerance, a first alert is generated to a survey analyst ([0027]); receiving from the remote monitoring facility the corrected survey data (Fig. 2, [0017]) or a related correction message ([0027]); and, upon said receiving the corrected data, automatically updating the survey data ([0016]).
Marsh does not explicitly teach determining a waypoint or borehole path based on the survey data, automatically updating the waypoint or borehole path based on the corrected survey data or a related correction message, and adjusting a drilling trajectory based at least in part on the updated waypoint or borehole path.
Boone teaches collecting survey data at a drilling site ([0110]); sending the survey data to a remote monitoring facility ([0136]-[0137], centralized well monitoring system located at central data hub); receiving a related correction message ([0134]) and/or some of the data ([0390]); when data is outside of a predetermined threshold, sending a first alert ([0134]); and automatically updating the borehole path based on the data or a related correction message and adjusting a drilling trajectory based at least in part on the updated waypoint or borehole path (Fig. 5A, (514), [0118]).

Therefore it would have been obvious to a person having ordinary skill in the art to combine the teachings of Boone and Illfelder with Marsh such that the method comprises a waypoint or borehole path based on the survey data, automatically updating the waypoint or borehole path based on the corrected survey data or a related correction message, and adjusting a drilling trajectory based at least in part on the updated waypoint or borehole path for the purpose of correcting a deviation from a borehole path (Boone, [0111]) in real-time (Illfelder, [0011]) based on corrected survey data (Marsh, [0016]).
Regarding claim 2, the combination of Marsh, Illfelder, and Boone teaches displaying an update acceptance prompt or alert notification related to the updated borehole path (Boone, [0134]; Marsh, [0027]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Marsh, Illfelder, and Boone for the reasons set out in claim 1. 
Regarding claim 5, the combination of Marsh, Boone, and Illfelder teaches displaying the updated borehole path (Boone, [0134], [0405]; Illfelder [0046]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Marsh, Illfelder, and Boone for the reasons set out in claim 1.
Regarding claim 6, the combination of Marsh, Boone, and Illfelder teaches wherein an operator of the drilling site modifies the automatically adjusted drilling trajectory (Boone, [0134]-[0135]; Illfelder [0046]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Marsh, Boone, and Illfelder for the reasons set out in claim 1.
Regarding claim 7, the combination of Marsh, Boone, and Illfelder teaches wherein said adjusting includes manually adjusting a drilling trajectory based on the updated borehole path (Boone, [0134]-[0135]; Illfelder [0046]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Marsh, Boone, and Illfelder for the reasons set out in claim 1.
Regarding claim 8, the combination of Marsh, Boone, and Illfelder teaches wherein the survey data comprises time, depth, inclination, azimuth data, magnetic field components, and gravitational field components (Marsh, [0012]-[0014], [0028]; Boone [0409]-[0410], [0089]; Illfelder [0031]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Marsh, Boone, and Illfelder for the reasons set out in claim 1.
Regarding claim 9, the combination of Marsh, Boone, and Illfelder teaches wherein the survey data comprises passive ranging data (Illfelder [0051]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Marsh, Boone, and Illfelder for the reasons set out in claim 1.
Regarding claim 10, the combination of Marsh, Boone, and Illfelder teaches wherein the corrections to the survey data are based on observatory data (Marsh, [0016]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Marsh, Boone, and Illfelder for the reasons set out in claim 1.
Regarding claim 12, Marsh teaches a drilling system ([0001]) that comprises: a survey tool that collects survey data at a drilling site ([0012]-[0014]); at least one drilling site computer (202, [0012], [0019])  configured to receive the survey data from the survey tool; upon said receiving the survey data, automatically sending the survey data to a remote monitoring facility that automatically applies a correction to the survey data ([0015]-[0016], [0019], “field computer 202 a transmits its survey database, as new entries are entered, to ROC 114a”; [0020], “field computer 202 b and ROC 114 b have bi-directional database replication”; also see [0020]-[0022] further discussing sending survey data 
Marsh does not explicitly teach wherein the drilling site computer determines a waypoint or borehole path based on the survey data, wherein the drilling site computer is configured to automatically update the waypoint or borehole path based on the corrected survey data or related correction message, wherein the at least one drilling site computer provides a drilling control interface that enables a drilling trajectory to be adjusted at least in part on the updated waypoint or borehole path.
Illfelder teaches collecting survey data at a drilling site ([0031]); determining a borehole path based on the survey data (Fig. 4, (222)); applying corrections to the survey data (Fig. 4, [0035]); upon receiving corrected survey data, automatically updating the borehole path at the drilling site based on the corrected survey data (Fig. 4, (246), [0046]), and adjusting a drilling trajectory based at least in part on the updated borehole path ([0049]).
Boone teaches collecting survey data at a drilling site ([0110]), wherein the at least one drilling site computer is configured to automatically update the borehole path based on survey data (Fig. 4C; [0106]) based on a correction message ([0136]), and adjusting a drilling trajectory based at least in part on the updated borehole path (Fig. 5A, (514), [0118]), wherein the at least one drilling site computer provides a drilling control interface that enables a drilling trajectory to be adjusted based on the correction message ([0134]).
Therefore it would have been obvious to a person having ordinary skill in the art to combine the teachings of Boone and Illfelder with Marsh such that wherein the drilling site computer determines a waypoint or borehole path based on the survey data, wherein the drilling site computer is configured to 
Regarding claim 13, the combination of Marsh, Illfelder, and Boone teaches wherein the at least one drilling site computer is configured to display an update acceptance prompt or alert notification related to the updated borehole path (Boone, [0134]; Marsh, [0027]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Marsh, Boone, and Illfelder for the reasons set out in claim 12. 
Regarding claim 14, the combination of Marsh, Boone, and Illfelder teaches the at least one drilling site computer is further configured to allow an operator of the drilling site to modify the automatically adjusted drilling trajectory (Boone, [0134]-[0135]; Illfelder [0046]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Marsh, Boone, and Illfelder for the reasons set out in claim 12.
Regarding claim 16, the combination of Marsh, Illfelder, and Boone teaches wherein the a drilling trajectory is automatically adjusted based at least in part on the updated borehole path (Boone, [0421]; Illfelder, [0046]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Marsh, Boone, and Illfelder for the reasons set out in claim 12.
Regarding claim 17, the combination of Marsh, Illfelder, and Boone teaches wherein the drilling trajectory is be manually adjusted based at least in part on the updated borehole path (Boone, [0134]-[0135]; Illfelder, [0046]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Marsh, Boone, and Illfelder for the reasons set out in claim 12.
Regarding claim 18, the combination of Marsh, Illfelder, and Boone teaches wherein the survey data comprises magnetic field components and gravitational field components (Marsh, [0012]-[0014]; Boone [0409]-[0410]; Illfelder [0031]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Marsh, Boone, and Illfelder for the reasons set out in claim 12.
Regarding claim 20, the combination of Marsh, Illfelder, and Boone teaches at least one computer at the remote monitoring facility configured to apply the correction to the survey data (Marsh, [0015]-[0016], “field computer 202 a transmits its survey database, as new entries are entered, to ROC 114a”). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Marsh, Boone, and Illfelder for the reasons set out in claim 12.
Regarding claim 21, Marsh teaches a system ([0001]) that comprises: a survey tool that collects survey data ([0012]-[0014]); a first computer (202, [0012], [0019]) configured to receive the survey data from the survey tool; a second computer of a remote monitoring facility in communication with the first computer ([0015], 114, Fig. 2) which automatically applies a correction to the data, wherein the first computer automatically sends the survey data to the remote monitoring facility ([0015]-[0016], [0019], “field computer 202 a transmits its survey database, as new entries are entered, to ROC 114a”; [0020], “field computer 202 b and ROC 114 b have bi-directional database replication”; also see [0020]-[0022] further discussing sending survey data automatically) if the survey data is within a predetermined tolerance, wherein if the corrected survey data is outside of the predetermined tolerance, a first alert is generated to a survey analyst ([0027]); and wherein the first computer is configured to receive corrected survey data or a related correction message from the remote monitoring facility (Fig. 2, [0017], [0027]). 
Marsh does not explicitly teach wherein the first computer determines a waypoint or borehole path based on the survey data, and wherein the first computer is configured to automatically update the waypoint or borehole path based on the corrected survey data or related correction message and 
Illfelder teaches collecting survey data at a drilling site ([0031]); determining a borehole path based on the survey data (Fig. 4, (222)); applying corrections to the survey data (Fig. 4, [0035]); and automatically updating the borehole path at the drilling site based on the corrected survey data (Fig. 4, (246), [0046]) and enables a drilling trajectory based at least in part on the updated borehole path ([0049]).
Boone teaches collecting survey data at a drilling site ([0110]), wherein the at least one drilling site computer is configured to automatically update the borehole path based on survey data (Fig. 4C; [0106]) based on a correction message ([0136]) which enables a drilling trajectory to be adjusted based on the correction message ([0134]).
Therefore it would have been obvious to a person having ordinary skill in the art to combine the teachings of Boone and Illfelder with Marsh such that the first computer determines a waypoint or borehole path based on the survey data, and wherein the first computer is configured to automatically update the waypoint or borehole path based on the corrected survey data or related correction message and enables a drilling trajectory to be adjusted based at least in part on the updated waypoint or borehole path for the purpose of correcting a deviation from a borehole path (Boone, [0111]) in real-time (Illfelder, [0011]) based on corrected survey data (Marsh, [0016]).
Regarding claims 22 and 23, the combination of Marsh, Illfelder, and Boone teaches a third computer in communication with the second computer, wherein the third computer receives alerts related to the corrected survey data, and wherein the third computer comprises a mobile computing device (Marsh, [0027]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Marsh, Illfelder, and Boone for the reasons set out in claim 21.
Claims 3-4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Marsh (U.S. PGPub 2010/0332175) in view of Illfelder (U.S. PGPub 2008/0275648) and Boone (U.S. PGPub 2009/0090555) and further in view of Boone 2009 (U.S. PGPub 2009/0090555).
Regarding claim 3, Marsh, Illfelder, and Boone do not explicitly teach wherein if the survey data is not corrected within a threshold amount of time a second alert is generated to a survey manager. 
Marsh teaches wherein an alert is generated if survey data violates a conditional requirement ([0027]).
Boone 2009 teaches wherein an alert is generated when monitored parameter data is outside a predetermined threshold for a threshold amount of time, an alert is generated ([0468]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Boone 2009 with Marsh, Illfelder, and Boone such that if the survey data is not corrected within a threshold amount of time a second alert is generated to a survey manager for the purpose of allowing automatic control or manual operation (Boone 2009, [0468]).
Regarding claim 4, the combination of Marsh, Illfelder, Boone does not explicitly teach displaying an update acceptance prompt or alert notification is provided which includes a plurality of response options.
Boone 2009 teaches wherein an update acceptance prompt or alert notification includes a plurality of response options ([0468]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Boone 2009 with Marsh, Illfelder, and Boone such that an update acceptance prompt or alert notification is provided which includes a plurality of response options for the purpose of allowing automatic control or manual operation (Boone 2009, [0468]).
Regarding claim 15, Marsh, Illfelder, and Boone do not explicitly teach wherein if the survey data is not corrected within a threshold amount of time a second alert is generated to a survey manager. 
Marsh teaches wherein an alert is generated if survey data violates a conditional requirement ([0027]).
Boone 2009 teaches wherein an alert is generated when monitored parameter data is outside a predetermined threshold for a threshold amount of time, an alert is generated ([0468]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Boone 2009 with Marsh, Illfelder, and Boone such that if the survey data is not corrected within a threshold amount of time a second alert is generated to a survey manager for the purpose of allowing automatic control or manual operation (Boone 2009, [0468]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Marsh (U.S. PGPub 2010/0332175) in view of Illfelder (U.S. PGPub 2008/0275648) and Boone (U.S. PGPub 2009/0090555) and further in view of Downton (U.S. PGPub 2011/0031015).
Regarding claim 11, Marsh, Boone, and Illfelder do not explicitly teach wherein a survey tool replacement indicator is automatically included to the related correction message when a quality of the survey data is below a threshold. Marsh teaches providing the alert based on a quality of the survey data ([0027]).
Downton teaches determining when a survey tool requires replacement ([0096]) and transmitting a notification which includes multiple aspects of the tool, analysis of data obtained by the tool, the drilling trajectory, and the predicted state of the tool ([0029]-[0031], [0054]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Downton with Marsh, Boone, and Illfelder such that .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Marsh (U.S. PGPub 2010/0332175) in view of Illfelder (U.S. PGPub 2008/0275648), Boone (U.S. PGPub 2009/0090555), and further in view of Reay (Reay, et. al., Improving directional drilling accuracy using magnetic referencing techniques, DEVEX 2012, http://nora.nerc.ac.uk/18437/1/Reay_etal_DEVEX2012_IIFR.pdf).
Regarding claim 19, the combination of Marsh, Boone, and Illfelder does not explicitly teach wherein the correction applied is at least one of a BGGM correction, an IFR correction, and an IIFR correction.
Reay teaches wherein BGGM, IFR, and IIFR corrections are known in the art as magnetic correction techniques.
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Reay with Marsh, Boone, and Illfelder such that the system comprises applying a BGGM, IFR, or IIFR correction to the survey data for the purpose of performing the magnetic correction of Illfelder ([0016]) according to known industry standards (Reay). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.